DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 4/6/2022 and reviewed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 10, 11, 12, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 17, 18,, 19, 20, 25, and 26 of U.S. Patent No. 11,319,055. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the pending application are taught by the corresponding claims in the allowed patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VanBuskirk et al. (US #10,023,294) in view of Cazals et al. (PGPub #2012/0298795).
Regarding claim 1, VanBuskirk teaches a compliant tail structure for a rotorcraft (100) having rotating components (120) and a fuselage (130) with an aft portion (130 as seen in figure 1), the tail structure comprising: a tail assembly (160) having first and second oppositely disposed tail members (160 as seen in figure 1, and Column 2, lines 53-56); the tail assembly including at least four tail mounts configured to establish a nodding axis for the tail assembly (160, 160’, 165, and 200 as seen in figure 4, and 164, and 165 as seen in figure 5, and Column 3, lines 31-37, as can be seen in figure five each tail member has two hinge mounts which results in four hinge mount for both of the tail members); wherein, at least two of the tail mounts are resilient tail mounts (Column 3, lines 54-59, and Column 4, lines 4-58, each of the two tail members have a resilient tail mount); and wherein, the resilient mounts are configured to establish a nodding degree of freedom for the tail assembly relative to the fuselage about the nodding axis (160, 160’, 165, and 200 as seen in figure 4), thereby detuning dynamic fuselage responses from excitation frequencies generated by the rotating components (Column 1, lines 39-45).  But VanBuskirk does not teach a tail joint connecting the tail assembly to the aft portion of the fuselage, and that the tail joint has four tail mounts.
However, Cazals does teach a tail joint connecting the tail assembly to the aft portion of the fuselage (6, 8, 10, 16, and 22 as seen in figures 2, and 3), and that the tail joint has four tail mounts (25a, 25b, 30a, and 30b as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tail joint with four mounts connecting the tail assembly to the aft portion of the fuselage because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having a tail joint with four mounts connecting the tail assembly to the aft portion of the fuselage is that it allows the entire tail assembly to be securely attached and moved as a single unit.
Regarding claim 2, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 1 wherein the tail assembly further comprises an integrated v-tail assembly (160 as seen in figure 1 of VanBuskirk).
Regarding claim 3, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 1 wherein the tail assembly further comprises a tail assembly airframe having a lower airframe member (Shown below in figure 5 of VanBuskirk); wherein, the aft portion of the fuselage further comprises an upper airframe member (Shown below in figure 5 of VanBuskirk); and wherein, the tail joint connects the lower airframe member of the tail assembly to the upper airframe member of the fuselage (164, and 200 as seen in figure 5 below of VanBuskirk).

    PNG
    media_image1.png
    618
    620
    media_image1.png
    Greyscale

Regarding claim 4, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 3 wherein the tail joint connects the lower airframe member of the tail assembly to the upper airframe member of the fuselage substantially horizontally (160, 164, and 165 as seen in figure 3 of VanBuskirk).
Regarding claim 5, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 3 wherein the at least four tail mounts further comprise two forward tail mounts (160 as seen in figure 1, and 200 as seen in figure 5 of VanBuskirk, as can be seen each of the tail members have a forward tail mount, and results in the overall tail structure having two forward mounts) and two aft tail mounts (160 as seen in figure 1, and 164 as seen in figure 5 of VanBuskirk).
Regarding claim 6, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 5 wherein the two forward tail mounts are the resilient tail mounts (200 as seen in figure 5, and Column 3, lines 54-59, and Column 4, lines 4-58, each of the two tail members have a resilient tail mount of VanBuskirk); wherein, the two aft tail mounts are non-resilient tail mounts (164 as seen in figure 5 of VanBuskirk); and wherein, the nodding axis is a fixed nodding axis defined by the non-resilient tail mounts (164, and 165 as seen in figure 5 of VanBuskirk).
Regarding claim 8, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 5 wherein the resilient tail mounts further comprise substantially vertically oriented tail mounts (200 as seen in figure 4 of VanBuskirk, as can be seen in the default position the resilient tail mount is in a substantially vertically position and can be rotated to a further more vertical position).
Regarding claim 10, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 1 wherein the resilient tail mounts further comprise elastomeric tail mounts (Column 4, lines 47-58 of VanBuskirk).
Regarding claim 11, VanBuskirk teaches a rotorcraft comprising: a fuselage (130) with an aft portion (130 as seen in figure 1); at least one rotor assembly (120) rotatably coupled to the fuselage (Column 2, lines 21-30) and configured to provide at least vertical thrust (120 as seen in figure 1); a tail assembly (160) having first and second oppositely disposed tail members (160 as seen in figure 1, and Column 2, lines 53-56); the tail assembly including at least four tail mounts configured to establish a nodding axis for the tail assembly (160, 160’, 165, and 200 as seen in figure 4, and 164, and 165 as seen in figure 5, and Column 3, lines 31-37, as can be seen in figure five each tail member has two hinge mounts which results in four hinge mount for both of the tail members); wherein, at least two of the tail mounts are resilient tail mounts (Column 3, lines 54-59, and Column 4, lines 4-58, each of the two tail members have a resilient tail mount); and wherein, the resilient mounts are configured to establish a nodding degree of freedom for the tail assembly relative to the fuselage about the nodding axis (160, 160’, 165, and 200 as seen in figure 4), thereby detuning dynamic fuselage responses from excitation frequencies generated by the rotating components (Column 1, lines 39-45).  But VanBuskirk does not teach a tail joint connecting the tail assembly to the aft portion of the fuselage, and that the tail joint has four tail mounts.
However, Cazals does teach a tail joint connecting the tail assembly to the aft portion of the fuselage (6, 8, 10, 16, and 22 as seen in figures 2, and 3), and that the tail joint has four tail mounts (25a, 25b, 30a, and 30b as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a tail joint with four mounts connecting the tail assembly to the aft portion of the fuselage because VanBuskirk and Cazals are both aircraft with rotatable empennages.  The motivation for having a tail joint with four mounts connecting the tail assembly to the aft portion of the fuselage is that it allows the entire tail assembly to be securely attached and moved as a single unit.
Regarding claim 12, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 11 wherein the rotorcraft further comprises a tiltrotor aircraft (120 as seen in figure 1, and Column 2, lines 21-30 of VanBuskirk).
Regarding claim 13, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 11 wherein the tail assembly further comprises a tail assembly airframe having a lower airframe member (Shown above in figure 5 of VanBuskirk); wherein, the aft portion of the fuselage further comprises an upper airframe member (Shown above in figure 5 of VanBuskirk); and wherein, the tail joint connects the lower airframe member of the tail assembly to the upper airframe member of the fuselage (164, and 200 as seen in figure 5 above of VanBuskirk).
Regarding claim 14, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 13 wherein the tail joint connects the lower airframe member of the tail assembly to the upper airframe member of the fuselage substantially horizontally (160, 164, and 165 as seen in figure 3 of VanBuskirk).
Regarding claim 15, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 13 wherein the at least four tail mounts further comprise two forward tail mounts (160 as seen in figure 1, and 200 as seen in figure 5 of VanBuskirk, as can be seen each of the tail members have a forward tail mount, and results in the overall tail structure having two forward mounts) and two aft tail mounts (160 as seen in figure 1, and 164 as seen in figure 5 of VanBuskirk).
Regarding claim 16, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 15 wherein the two forward tail mounts are the resilient tail mounts (200 as seen in figure 5, and Column 3, lines 54-59, and Column 4, lines 4-58, each of the two tail members have a resilient tail mount of VanBuskirk); wherein, the two aft tail mounts are non-resilient tail mounts (164 as seen in figure 5 of VanBuskirk); and wherein, the nodding axis is a fixed nodding axis defined by the non-resilient tail mounts (164, and 165 as seen in figure 5 of VanBuskirk).
Regarding claim 18, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 15 wherein the resilient tail mounts further comprise substantially vertically oriented tail mounts (200 as seen in figure 4 of VanBuskirk, as can be seen in the default position the resilient tail mount is in a substantially vertically position and can be rotated to a further more vertical position).
Regarding claim 20, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 11 wherein the resilient tail mounts further comprise elastomeric tail mounts (Column 4, lines 47-58 of VanBuskirk).
Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VanBuskirk et al. (US #10,023,294) as modified by Cazals et al. (PGPub #2012/0298795) as applied to claims 5, and 15 above, and further in view of Toossi (US #5,641,133).
Regarding claim 7, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 5 but does not teach that the two forward tail mounts and the two aft tail mounts are the resilient tail mounts; and wherein, the nodding axis is a virtual nodding axis.  However, Toossi does teach that the two forward tail mounts and the two aft tail mounts are the resilient tail mounts (32, 34, 44, 46, 48, and 50 as seen in figure 4, and Column 4, lines 22-40, and lines 50-63); and wherein, the nodding axis is a virtual nodding axis (With all four of the mounts being resilient mounts and no dedicated pivot mounts, the nodding axis inherently becomes virtual because its location depends on the relative displacement of the four mounts).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the four tail mounts be resilient tail mounts to create a virtual nodding axis because VanBuskirk and Toossi are both aircraft with empennages with resilient tail mounts.  The motivation for having the four tail mounts be resilient tail mounts to create a virtual nodding axis is that it gives the tail a greater degree of freedom because all of its mounts allow for some movement which allows the system to better repond to the air that is hitting the tail.
Regarding claim 17, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 15 but does not teach that the two forward tail mounts and the two aft tail mounts are the resilient tail mounts; and wherein, the nodding axis is a virtual nodding axis.  However, Toossi does teach that the two forward tail mounts and the two aft tail mounts are the resilient tail mounts (32, 34, 44, 46, 48, and 50 as seen in figure 4, and Column 4, lines 22-40, and lines 50-63); and wherein, the nodding axis is a virtual nodding axis (With all four of the mounts being resilient mounts and no dedicated pivot mounts, the nodding axis inherently becomes virtual because its location depends on the relative displacement of the four mounts).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the four tail mounts be resilient tail mounts to create a virtual nodding axis because VanBuskirk and Toossi are both aircraft with empennages with resilient tail mounts.  The motivation for having the four tail mounts be resilient tail mounts to create a virtual nodding axis is that it gives the tail a greater degree of freedom because all of its mounts allow for some movement which allows the system to better repond to the air that is hitting the tail.
Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VanBuskirk et al. (US #10,023,294) as modified by Cazals et al. (PGPub #2012/0298795) as applied to claims 1, and 11 above, and further in view of Ellzet et al. (US #10,124,880).
Regarding claim 9, VanBuskirk as modified by Cazals teaches the compliant tail structure as recited in claim 1 but does not teach that the resilient tail mounts further comprise tension tail mounts.  However, Ellzey does teach that the resilient tail mounts further comprise tension tail mounts (Column 5, lines 27-29).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the resilient tail mounts comprise tension tail mounts because VanBuskirk and Ellzey are both aircraft with resiliently mounted rear tail structure.  The motivation for having the resilient tail mounts comprise tension tail mounts is that it helps to return the tail assembly to its original position when it is not loaded.
Regarding claim 19, VanBuskirk as modified by Cazals teaches the rotorcraft as recited in claim 11 but does not teach that the resilient tail mounts further comprise tension tail mounts.  However, Ellzey does teach that the resilient tail mounts further comprise tension tail mounts (Column 5, lines 27-29).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the resilient tail mounts comprise tension tail mounts because VanBuskirk and Ellzey are both aircraft with resiliently mounted rear tail structure.  The motivation for having the resilient tail mounts comprise tension tail mounts is that it helps to return the tail assembly to its original position when it is not loaded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647